     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13                                                    ) 1:19-cv-00977-GSA
     AMBER DAWN MERRIOTT,                             )
14                                                    )
                    Plaintiff,                        ) STIPULATION AND ORDER FOR
15                                                    ) AN EXTENSION OF TIME
            vs.                                       )
16                                                    )
                                                      )
17   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
18                                                    )
                    Defendant.                        )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that Defendant shall have a 14-day extension of time from November 19, 2019
22   to December 3, 2019 to file the electronic certified record. Last week, the paralegal assigned to
23   file the record at the U.S. Attorney’s office, informed Defendant’s counsel that she had a copy of
24   the record to file on the due date, November 19. However, when the assigned paralegal went to
25   file the record today she realized that she had previously referred to the wrong transcript and is
26   unable to locate the correct one. Defendant’s counsel requested that the Office of Hearing
27   Operations send an additional copy of the file to the U.S. Attorney’s office as soon as possible.
28   Counsel will instruct the U.S. Attorney’s office to file the record as soon as it arrives.


                                                       1
 1          This request is made in good faith with no intention to unduly delay the proceedings.
 2          The parties further stipulate that the Court’s Scheduling Order shall be modified
 3   accordingly.
 4          Counsel apologizes to the Court for any inconvenience caused by this delay.
 5
 6                                               Respectfully submitted,
 7
     Dated: November 19, 2019                    /s/ Stuart T. Barasch by Chantal R. Jenkins*
 8                                               *As authorized via email on November 19, 2019
                                                 Stuart T. Barasch
 9                                               Attorney for Plaintiff
10
11   Dated: November 19, 2019                    McGREGOR W. SCOTT
                                                 United States Attorney
12                                               DEBORAH LEE STACHEL
13                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
14
15                                        By:    /s/ Chantal R. Jenkins
16                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
17
18   IT IS SO ORDERED.
19
        Dated:      November 20, 2019                             /s/ Gary S. Austin
20                                                   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                     2
